ORDER
PER CURIAM.
Chavon A. Wiggins-El (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief (motion) after an evidentiary hearing. A jury found Movant guilty of one count of first-degree murder, two counts of first-degree assault, one count of first-degree burglary, one count of stealing a motor vehicle, one count of first-degree robbery, and four counts of armed criminal action. The trial court sentenced Movant, as a prior and persistent offender, to consecutive terms of: life imprisonment without the possibility of probation or parole for the murder conviction; thirty years for the burglary conviction; fifteen years for the stealing conviction; life sentences on each of the assault convictions; and life sentences on each of the armed criminal action convictions. Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Wiggins, 141 S.W.3d 88 (Mo.App. E.D.2004). Movant thereafter timely filed his pro se and amended motions, pursuant to Rule 29.15, alleging ineffective assistance of his trial counsel. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. *753An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).